IN THE SUPREME COURT OF THE STATE OF NEVADA


                  IN THE MATTER OF RESIGNATION                             No. 70196
                  OF JAMES H. DAVENPORT, BAR NO.
                  2682.                                                           FILED
                                                                                  MAY 0 9 2016
                                                                                   •   LX. NDEMAN


                                                                             BY
                                                                                   F DE
                                                                                               te
                            ORDER GRANTING PETITION FOR RESIGNATIO
                                 This is a joint petition by the State Bar of Nevada and
                  attorney James H. Davenport for his resignation from the Nevada bar.
                                 SCR 98(5) provides that Nevada attorneys who are not
                  actively practicing law in this state may resign from the state bar if
                  certain conditions are met. The petition includes statements from state
                  bar staff confirming that no disciplinary, fee dispute arbitration, or client
                  security fund matters are pending against Davenport; and that he is
                  current on all membership fee payments and other financial commitments
                  relating to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                 Bar counsel has recommended that the resignation be
                  approved, and the Board of Governors has approved the application for
                  resignation.     See SCR 98(5)(a)(2). Davenport acknowledges that his
                  resignation is irrevocable and that the state bar retains continuing
                  jurisdiction with respect to matters involving a past member's conduct
                  prior to resignation.     See SCR 98(5)(c)-(d). Finally, Davenport has
                  submitted an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
      OF
    NEVADA


(0) 19474 (401»
                                                                                        149 - 1(-103
                                  The petition satisfies the requirements of SCR 98(5).
                      Accordingly, we approve attorney James H. Davenport's resignation. SCR
                      98(5)(a)(2). The petition is hereby granted.
                                  It is so ORDERED.




                                                                                          J.
                                                                Hardesty


                                                                           )Aa
                                                                Douglas



                                                                Cherr



                                                                Saitta




                                                                                          J.




                      cc: James H. Davenport
                            C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            Perry Thompson, Admissions Officer, U.S. Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    4ler ,